In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-17-00146-CV

CHARLES J. BAISH, Appellant                § On Appeal from the 442nd District Court

                                           § of Denton County (16-01896-442)
V.
                                           § March 21, 2019
LISA DESIREE ALLEN, Appellee               § Opinion by Justice Pittman

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellant Charles J. Baish shall pay all costs of this

appeal, for which let execution issue.


                                         SECOND DISTRICT COURT OF APPEALS




                                         By /s/ Mark Pittman
                                            Justice Mark Pittman